Citation Nr: 1713459	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-22 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  He is the recipient of, among other decorations, the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his June 2010 substantive appeal, the Veteran requested a videoconference Board hearing.  An October 2016 Board hearing was scheduled, but the Veteran failed to appear.  In November 2016, the Board remanded the claims to reschedule the Board hearing because the Veteran's mailing address had changed, and notice of the October 2016 Board hearing was returned as undeliverable.  A February 2017, the Veteran was notified that the videoconference Board hearing was rescheduled for March 14, 2017.  The notice letter included the date, time, and location of the hearing, and it was mailed to the Veteran's current address of record.  The Veteran failed to appear for the hearing, which was documented by the Veterans Law Judge who was presiding over the hearing docket on that date.  No good cause for such failure to appear has been offered.  Therefore, without any good cause offered or otherwise shown, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2016).   These matters are ready for further appellate review.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A.  Hypertension

The Veteran served on active duty from July 1965 to July 1969 in the Marine Corps, including service in the Republic of Vietnam from January 1966 to September 1967.  He claims that he has hypertension secondary to his service-connected diabetes mellitus.  In the alternative, he asserts it was caused by herbicide exposure in Vietnam.  See Claim, April 2007.

As an initial matter, based on the Veteran's service in Vietnam, herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6).  Hypertension is not, however, among those diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed due to herbicide exposure.  In fact, Note 2 to 38 C.F.R. § 3.309(e) specifically provides that it "does not include hypertension."  The Veteran may nevertheless show entitlement to service connection for hypertension on a direct basis, including as due to herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records do not reflect any diagnosis or treatment for hypertension.  His June 1969 separation examination report shows his blood pressure was 130/83 mmHg.  Post-service, the VA treatment records in the claims file show the Veteran has been followed for hypertension since at least December 2000.  

The Veteran submitted a March 2007 Physician's Statement signed by Dr. S. of the VA medical center (with an American Legion header and fill-in-the-blanks and checkboxes).  It is unclear how many persons completed the form, as it appears to contain three to four different types of handwriting and pen ink.  The filled-in answers and checkboxes to the questions on the form reflect an opinion that the Veteran has hypertension due to his diabetes mellitus, but no rationale was provided.  

In a July 2008 VA examination, the VA examiner noted that the Veteran was diagnosed with hypertension in 1997 and with diabetes in 2007.  The examiner opined that the Veteran had no conditions that could be complications of his diabetes.  No rationale was provided.  Also, the VA examiner did not provide any opinion as to whether the Veteran's hypertension could aggravated by his diabetes mellitus, or whether it could have been directly caused by his presumed herbicide exposure in service.  A subsequent December 2009 VA treatment record shows diagnoses including "hypertension . . . due to a history of diabetes mellitus," albeit no rationale was included.  See p.12 and 22 of 25.  

In an October 2016 brief to the Board, the Veteran's representative included abstracts and excerpts from two medical articles addressing the relationship between diabetes mellitus and hypertension, suggesting that the author's findings are applicable in this Veteran's case.  

Therefore, the Board finds that this matter should be remanded to obtain a new VA medical opinion based on review of the entire record, consideration of the two medical articles, and containing a thorough rationale to address whether the Veteran's hypertension was caused or aggravated by his diabetes mellitus, or whether it is directly related to his presumed herbicide exposure.

On remand, the Veteran's more recent VA treatment records dated since July 2011 should be associated with the claims file, including from the Milwaukee and Iron Mountain VA medical centers.

B.  Peripheral Neuropathy

The Veteran also claims that he has peripheral neuropathy of the lower extremities secondary to his service-connected diabetes mellitus.  In the alternative, he asserts it was caused by herbicide exposure in Vietnam.  See Claim, April 2007.

As noted above, based on the Veteran's service in Vietnam, herbicide exposure is presumed.  In the case of certain herbicide exposed veterans, service connection may be presumed for those diseases listed in 38 C.F.R. § 3.309(e), including early-onset peripheral neuropathy.  Prior to amendment effective September 6, 2013, the listed diseases in 38 C.F.R. § 3.309(e) included "acute and subacute peripheral neuropathy," which was defined in Note 2 as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."

The Veteran's service treatment records do not reflect any treatment for diagnosed peripheral neuropathy of the lower extremities, or any complaints of neurological symptoms of the lower extremities.  Post-service, the Veteran's VA treatment records do not show any diagnosed peripheral neuropathy.  A February 2007 VA treatment record prepared by Dr. S. shows the inventory of symptoms included no neurological symptoms, including no paresthesias or sensory or motor loss.  See p.38 of 160.  A March 2007 record by Dr. S. shows the Veteran reported some right hand problems, but no lower extremity concerns were noted.  By contrast, the filled-in answers on the March 2007 Physician's Statement from Dr. S. reflects an opinion that the Veteran has "neuropathy - mild - moderate" due to his diabetes mellitus, but Dr. S. did not specify whether it involves the upper or lower extremities, and no rationale was provided.

The July 2008 VA examination report shows the Veteran reported a history of a "subacute" "peripheral nerve" condition that had its onset in 1970 with symptoms of left heel pain, but that he was told it was a heel spur and plantar fasciitis.  It was noted that he presently had no complaints of numbness, neurological examination (nerves) was normal, and a diagnosis was recorded of a left heel spur with intermittent plantar fasciitis.  The examiner opined that the Veteran had no complications of his diabetes, including no peripheral neuropathy, but provided no rationale.  

More recent VA treatment records, however, include a January 2009 record showing the Veteran complained of numbness in his toes.  See p. 54 of 109.  Also, a July 2010 record shows that uncontrolled diabetes was noted, and that the Veteran reported numbness in his right great toe.  See VA treatment record, July 2010, received December 2010 at p.5.  

In light of all of the above, particularly the recent notations in the VA treatment records of uncontrolled diabetes and complaints of toe numbness, the Board finds the claim should be remanded for a new VA examination to clarify whether the Veteran has peripheral neuropathy of either lower extremity, and if so, whether it was caused or aggravated by his diabetes mellitus, or whether it was directly caused by his presumed herbicide exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records from the Milwaukee and Iron Mountain VA medical centers dated from July 2011 to present.

2.  After all of the above development has been completed, obtain a VA medical opinion regarding the Veteran's hypertension claim.  Provide access to the complete claims folder to the examiner for review, including a copy of this remand, and request that the examiner note that the claims folder has been reviewed.  Request that the examiner provide an opinion whether it is "at least as likely as not" that the Veteran's hypertension was (a) caused by herbicide exposure in service, which herbicide exposure is presumed; or (b) caused or aggravated by his service-connected diabetes mellitus.

The VA examiner must note that even though VA regulations do not provide presumptive service connection for hypertension in the case of herbicide exposed veterans, regardless, a veteran may still prove actual causation due to herbicide exposure.  In other words, the fact that hypertension is not a disease for which service connection may be presumed for herbicide-exposed veterans does not preclude a medical finding that it is nonetheless related to such herbicide exposure.

Request that the examiner comment on the accuracy and applicability to this Veteran of the two medical articles cited by the representative in the October 2016 brief.  Any opinion must be accompanied by a complete rationale.  

3.  After all of the above development in paragraph (1) has been completed, afford the Veteran a new VA examination to address the nature and etiology of his claimed peripheral neuropathy of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that any lower extremity peripheral neuropathy found on examination was 
(a) caused by herbicide exposure in service, which herbicide exposure is presumed; and (b) caused or aggravated by his service-connected diabetes mellitus.

Also, for any peripheral neuropathy found on examination, please ask the VA examiner to explain whether it constitutes "early-onset" or "acute or subacute" peripheral neuropathy.  

Any opinion must be accompanied by a complete rationale.  

4.  Then, readjudicate the appellant's claims.  If any claim remains denied, the appellant should be provided with a Supplemental Statement of the Case (SSOC).  After the appellant and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

